—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered July 28, 1999, convicting defendant, upon his plea of guilty, of two counts of conspiracy in the second degree, and sentencing him to concurrent terms of 7 to 21 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that the plea was voluntary and that defendant received effective assistance (see People v Ford, 86 NY2d 397, 404 [1995]). Defendant received an ample opportunity to be heard on his plea withdrawal motion, and his conclusory and meritless complaints about his attorney did not warrant further inquiry or create a conflict of interest requiring appointment of new counsel (see Cuyler v Sullivan, 446 US 335, 348-349 [1980]).
There is no basis for dismissal of the second count of the indictment (see People v Iannone, 45 NY2d 589 [1978]). Concur — Nardelli, J.P., Mazzarelli, Andrias, Ellerin and Mar-low, JJ.